Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,303,969. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the parent patent anticipate the corresponding features in the present claims.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-22 of U.S. Patent No. 10,972,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the parent patent anticipate the corresponding features in the present claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2013/0290001) in view of Koganei (US 2014/0181865).

Regarding claim 1, 8 and 15, Yun discloses a method for implementing voice search, the method comprising:
configuring a media player device with functionality for sending and receiving one or more voice requests to one or more sources that are communicatively coupled via a network to the media player device for (See [0081-0086] [0125-0129] receiving a voice command at a client device and forwarding the voice command to a third party voice recognition cloud service);
sending, by the media player device, a voice request of the one or more voice requests over the network for processing by the one or more sources, wherein the voice request is captured by a user device that is coupled to the media player device (See [0081-0086] [0125-0129] capture of a voice command by a user device and cloud processing of the voice command); and
Yun does not disclose: 
in response to a sent voice request, receiving by the media player device, image content for display by the media player device at a display device that is connected with the media player device wherein the image content that is displayed is associated with at least one keyword that is identified by natural language processing by at least one source of the one or more sources from the voice request.
Koganei discloses a speech recognition system for a television set where in response to a sent voice request, receiving by the media player device, image content for display by the media player device at a display device that is connected with the media player device (See Fig 1, Fig 3 and [0064-0065] in response to a speech command including a keyword; Finally see Fig 2 [0026-0035]where TV reads on media player and display device reads on display unit 140) wherein the image content that is displayed is associated with at least one keyword that is identified by natural language processing (See [0068-0079] list of search results includes images associated with search results. The search results are associated with the extracted keyword character string from the voice command).

Regarding claim 2, 9, and 16, Yun and Koganei further disclose the method of claim 1, wherein the image content comprises a set of results that include at least one image based on a search operation of a database performed by the at least one source of the one or more sources (See Yun [0109-0110] [0125-0129], see Koganei [0063]).

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2013/0290001) in view of Koganei (US 2014/0181865) in view of Bank et al. (US 2016/0350379).

Regarding claim 3, 10, and 17, Yun and Koganei disclose the method of claim 2, but does not explicitly disclose wherein the search operation obtains at least one image that is not associated with the at least one keyword if the search operation fails to yield any results associated with the voice request.
Bank discloses that it was known to correct a search with substitute terms when original search terms entered by a user had failed (See [0014]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yun further with the known methods of Bank predictably resulting in the search operation obtains at least one image that is not associated with the at least one keyword if the search operation fails to yield any results associated with the voice request by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing user with search results even when making requests that have previously failed.

	 
Claim(s) 4, 11, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2013/0290001) in view of Koganei (US 2014/0181865) in view of Bank et al. (US 2016/0350379) and further in view of Billmaier et al. (US 2008/0276273).

Regarding claim 4, 11, and 18, Yun in view of Koganei and Bank disclose the method of claim 3, but do not explicitly disclose wherein the image content displayed by the media player device contains a set of images without active links.
Billmaier discloses that it was known to show a set of images without active links for a selection of programming options (See Figs 12-15 and [0088-0098]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yun with the known methods of Billmaier predictably resulting in wherein the image content displayed by the media player device contains a set of images without active links by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing a preview or associated image content to inform a viewer visually as suggested by Billmaier.

	
Allowable Subject Matter
Claims 5-7, 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claims 5, 12, and 19. Claims 6-7, 13-14, and 20 depend respectively from claims 5, 12, and 19 and are objected to as allowable dependent claims for the same inherited reasons.

The relevant prior art discloses:
Song et al. (US 2019/0332345) discloses an electronic device communicating with a server storing information on a plurality of short clips and storing keywords by the plurality of short clips; an outputter; an inputter; and a processor which, when a voice uttered by a user is received via the inputter, transmits a short clip request signal to the server, on the basis of a keyword included in the received uttered voice and information on content outputted, and outputs a short clip, on the basis of information on the short clip received from the server in response to the request signal.

Park et al. (US 2015/0334443) discloses a speech recognition broadcasting apparatus that uses a smart remote control receiving a runtime resource for speech recognition from a speech recognition server; receiving a speech signal from the smart remote control; recognizing

the speech signal based on the received runtime resource for speech recognition; transmitting a result of recognition of the speech signal to the smart remote control; receiving at least one of EPG (Electronic Program Guide) search information or control information of the speech recognition broadcasting apparatus that are based on the result of recognition from the smart remote control; and outputting a search screen or controlling the speech recognition broadcasting apparatus based on the EPG search information or control information of the speech recognition broadcasting apparatus.

Yoo et al. (US 2020/0137444) discloses an electronic apparatus configured to, based on multimedia data being received from an external device through the communicator, obtain word-related information during a time period from audio data included in the multimedia data, control the communicator to transmit identification information including the word-related information and time information corresponding to the time period to a server, and receive broadcast provider information corresponding to the transmitted identification information from the server through the communicator.

Des Jerdins et al. (US 10,418026) discloses a system and method for processing and interpreting audible commands spoken in one or more languages. The speech recognition system may analyze the audio input across a variety of linguistic models, and may parse the audio input to identify a plurality of phrases and corresponding action classifiers. In some embodiments, the speech recognition system may utilize the action classifiers and other information to determine the one or more identified phrases that appropriately match the desired intent and operational command associated with the user's spoken command.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425